United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2163
Issued: April 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2007 appellant, through counsel, filed a timely appeal from the decision of
the Office of Workers’ Compensation Programs, in File No. 03-2006734, dated March 2, 2007
wherein the hearing representative affirmed the Office’s decision that appellant had not
established entitlement to compensation benefits as a result of employment-related disability
after September 13, 2004. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction to review the merits of this claim.
ISSUE
The issue is whether appellant has established that she is entitled to compensation
benefits after September 13, 2004 causally related to the accepted employment injuries.
FACTUAL HISTORY
This case has been before the Board on prior appeal. By decision dated July 5, 2006, the
Board affirmed the Office hearing representative’s August 18, 2004 decision, finding that
appellant failed to meet her burden of proof to establish a recurrence of disability commencing

February 26, 2003, causally related to her accepted bilateral carpal tunnel syndrome. The
findings of law and fact as set forth in the prior opinion are hereby incorporated by reference.1
The relevant facts are set forth below.
On March 6, 2002 appellant, then a 50-year-old clerk, filed an occupational disease claim
alleging that as a result of 16 years of keying and lifting she had developed carpal tunnel
syndrome. By letter dated June 7, 2002, the Office accepted her claim for bilateral carpal tunnel
syndrome. The Office authorized left and right carpal tunnel release surgeries on June 7, 2002.
Dr. James Raphael, a Board-certified orthopedic surgeon, performed a right carpal tunnel release
on July 8, 2002. Appellant stopped work on July 8, 2002 and returned to regular-duty work
effective October 15, 2002. The left carpal tunnel surgery was authorized but not performed at
that time.
Appellant filed a claim for recurrence of disability beginning July 13, 2004, noting that
left wrist surgery was performed on July 14, 2004. Specifically, on that date, Dr. Scott M. Fried,
an osteopath, performed a median neuropathy with brachial plexopathy left upper extremity.
Although the Office initially denied appellant’s claimed disability resulting from this surgery, by
decision dated November 2, 2005, the hearing representative advised the Office that, as it had
previously authorized left wrist surgery in 2002, it was to authorize this surgery. On remand, the
Office was to obtain medical evidence to determine the appropriate period of disability.
In an October 4, 2004 chart note, Dr. Fried listed his impressions as repetitive strain
injury secondary to keying and repetitive activity as a data entry clerk; median neuropathy with
flexor tenosynovitis bilaterally, proximately radiculitis with brachial plexitis bilaterally, status
postoperative on July 2002 right carpal tunnel release and July 13, 2004 median nerve
decompression with neurolysis and tenosynovectomy. He noted that he did not foresee appellant
returning to repetitive activities. Dr. Fried also opined that appellant was “unable to return to her
work activities and notes increased activity definitely increases her symptoms.” In a chart note
dated May 16, 2005, he noted that appellant was overall stable, but definitely remains with
symptoms. Dr. Fried noted that appellant’s major symptomatology is the right brachial plexus
down through her arm, although her left side is problematic as well. He noted that appellant
complained of a “relatively constant burning and is awakened regularly with her pain,
discomfort, numbness and tingling.” Dr. Fried also noted positive compression radial nerve both
forearms, right side greater than left, and median nerve is positive right and moderate left. He
noted, “Phalen’s is positive right side greater than left for dysesthesias and a hand sensation
about the plexus. Reos and Hunter testing are mildly positive, again right side greater,
reproducing dysesthesias.” Dr. Fried noted that appellant remained with significant symptoms.
He recommended a spa program and also indicated that appellant was a candidate for pain
management and self-hypnosis techniques.

1

Docket No. 05-1231 (issued July 5, 2006).

2

By letter dated June 23, 2006, the Office referred appellant to Dr. Steven Valentino, an
osteopath. In a medical opinion dated July 18, 2006, Dr. Valentino diagnosed bilateral carpal
tunnel release. He concluded:
“Review of medical records did not substantiate a recurrence of disability
occurring on March 26, 2002. Given, however, that the diagnosis of bilateral
carpal tunnel syndrome was accepted as being related to the original work injury,
a period of two-months disability subsequent to the surgery on the left which
occurred on [July 13, 2004] would have been reasonable. Total disability and
maximum medical improvement would typically have been in reach by
[September 14, 2004] and the records do not substantiate any additional disability.
Today’s evaluation revealed multiple subjective complaints without objective
basis. I find no organic basis to her ongoing symptomatology or residual from her
work injury. I find she can return to gainful employment including her preinjury
position as related to her work-related diagnosis of bilateral carpal tunnel
syndrome.
In a decision dated August 15, 2006, the Office approved compensation for total
disability from July 13 to September 13, 2004. It denied compensation beyond September 14,
2004 as the weight of the evidence, as represented by the opinion of Dr. Valentino, did not
support a relationship between total disability after this time and appellant’s surgery to the left
carpal tunnel.
By letter dated August 18, 2006, appellant requested a hearing. At the hearing held on
December 13, 2006, her attorney argued that there was a conflict between the opinions of Drs.
Fried and Valentino and also raised questions as to whether Dr. Valentino was an impartial
medical examiner or a second opinion physician and whether Dr. Valentino was properly
appointed.
In a decision dated March 2, 2007, the Office hearing representative affirmed the Office’s
August 15, 2006 decision.
LEGAL PRECEDENT
As used in the Federal Employees’ Compensation Act, the term disability means
incapacity, because of an employment injury, to earn wages the employee was receiving at the
time of injury. When the medical evidence establishes that the residuals of an employment
injury are such that, from a medical standpoint, they prevent the employee from continuing his
employment, she is entitled to compensation for any loss of wage-earning capacity resulting
from such incapacity.2
Whether a particular injury causes an employee to become disabled for work and the
duration of that disability are medical issues that must be resolved by a preponderance of the
reliable, probative and substantial evidence.3 The medical evidence required is rationalized
2

Bobby W. Thornbuckle, 38 ECAB 626 (1987).

3

Edward H. Horton, 41 ECAB 301 (1989).

3

medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issues of whether there is a causal relationship
between appellant’s diagnosed condition and the implicated employment factors. The opinion of
the physician must be based on a complete factual and medical background of appellant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.4
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.5 In situations where there are
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.6
ANALYSIS
In the instant case, the Office accepted appellant’s claim for bilateral carpal tunnel
syndrome and for the necessary surgeries. On July 14, 2004 appellant underwent an accepted
median neuropathy with brachial plexopathy left upper extremity. Dr. Fried, appellant’s treating
physician, indicated in his chart note of October 4, 2004 that he treated appellant for, among
other things, repetitive strain injury secondary to keying and repetitive activity as in data entry,
that she was unable to return to her work activities and pointed out that “increased activity
definitely increases her symptoms.” In a chart note dated May 16, 2005, he noted that appellant
remained symptomatic. Dr. Fried, however, did not offer an opinion on whether appellant was
disabled for any specific period of time. He diagnosed symptoms and enumerated possible
treatment but that is not relevant to the question of whether appellant was able to work.
In a report dated June 23, 2006, Dr. Valentino, the second opinion physician, opined that
total disability and maximum medical improvement from appellant’s July 14, 2004 surgery
would have typically been reached by September 14, 2004 and that the records do not
substantiate any additional disability. This opinion is not contradicted in the record. Based on
Dr. Valentino’s opinion, the Office found that appellant was not entitled to compensation for
disability after September 14, 2004.
The Office is not empowered to search for opinions which may be inferred or guessed
from the reports of treating or examining physicians. The law requires that medical opinions be
rationalized and explicit. On this record, the weight of the evidence rests with Dr. Valentino.

4

See Victor J. Woodhams, 41 ECAB 345 (1989).

5

5 U.S.C. § 8123(a).

6

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

4

CONCLUSION
The Board finds that appellant has not offered rationalized medical evidence on the
question of whether she had a continuing disability after September 13, 2004.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2007 is affirmed.
Issued: April 28, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

